DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on December 2, 2022 is acknowledged.
	Claims 2-11, 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 2, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “kit…comprises a housing…piece of wool or cloth…a dispenser” (claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities:  
	As to claim 13, Examiner suggests -- near [[an]] a dispenser --.
	Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the claim recites “the film is sized and shaped for attachment to…the eyeglass lens” which is a relative term (MPEP 2173.05(b)).  Specifically, eyeglass lenses are variable in size and thus the metes and bound of the “size” and “shape” of the film is unclear as such a structure depends on a variable object.
	As to claim 13, the phrase “e.g. …” [for example] renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Additionally, the language is contained in parentheses which is unclear if the language is to be part of the claim.  For purposes of compact prosecution, Examiner will not consider the language within parentheses as part of the claim.
	Claims 12-13 are rejected as dependent upon claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12-13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Somsel (US 5,764,333).
	As to claim 1, Somsel teaches an apparatus for modifying a property of an eyeglass lens (Somsel Fig. 4 - 26), the apparatus comprising a transparent polymer film capable of absorbing or reflecting UVA or UVB radiation (Somsel Fig. 4 - 26; col. 3:40-50), wherein the film is sized and shaped for attachment to a surface of the eyeglass lens (Somsel Fig. 4 - 26).
	As to claim 12, Somsel teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Somsel further teaches a kit comprising a plurality of apparatuses, the plurality of apparatuses are arranged in a stacked configuration (Somsel Fig. 5 - 26; col. 3:54-60).
	As to claim 13, Somsel teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Somsel further teaches a housing (Somsel Fig. 5 - 28) the arranged stack of apparatuses are disposed within the housing (Somsel Fig. 5 - 28, 26), wherein the housing further comprises a piece of wool or cloth disposed near a dispenser opening of the housing (Somsel col. 3:60-67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: MYLAR data sheet1; Hines et al. (US 9,442,306); Yi et al. (US 8,702,230); Summers (US 8,418,395); Kusmec-Aguilar (US 8,075,131); Lin (US 8,020,987); Harvey (US 7,036,929); Heisman (US 6,988,799); Heisman (US 2005/0157248); Miller (US 6,113,233); Glanzbergh (US 5,748,279); Allen et al. (US 5,617,153); Elterman (US 5,502,516); Smith (US 5,000,204); Rooney (US 1,130,634); Jampolsky (US 3,628,854); Morrison (US 2003/0048406) are cited  as additional examples of apparatuses for modifying a property of an eyeglass lens and/or kits thereof.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        December 7, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mylar Optical Properties - Dupont Teijin Films. DuPont Teijin Films, 18 Nov. 2017, https://usa.dupontteijinfilms.com/wp-content/uploads/2017/01/Mylar_Optical_Properties.pdf.